United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2200
Issued: April 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 6, 2008 appellant filed a timely appeal from a January 25, 2008 merit decision
of the Office of Workers’ Compensation Programs denying his claim and a May 7, 2008 decision
denying his request for a telephonic hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant established that he sustained a right finger injury in
the performance of duty; and (2) whether the Office properly denied appellant’s request for a
telephonic hearing as untimely.
FACTUAL HISTORY
On December 12, 2007 appellant, then a 60-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on January 8, 2007 he became aware that he acquired
trigger finger due to his employment. He claimed that he used his right hand to finger mail and

had noticed pain over a long period of time, which worsened after an increased holiday workload
in 2006. Appellant did not stop work. The employing establishment controverted the claim.
Appellant submitted status reports dated January 25 and February 2, 2007 from
Dr. Rachna A. Patel, Board-certified in family medicine, who diagnosed trigger finger and noted
that appellant should limit the use of his right hand at work. Appellant also provided physical
therapy status reports dated January 29 through February 2, 2007.
In a December 18, 2007 letter, the Office notified appellant of the deficiencies in his
claim and requested additional information.
In reports dated January 25 through February 2, 2007, Dr. Patel noted that appellant used
his right hand and right thumb every day at work to check mail and began experiencing gradual
pain. Appellant experienced associated stiffness, popping and clicking and his symptoms were
exacerbated by repetitive grasping or moving. When he woke up a few days prior, his right
thumb was very stiff and he was not able to move it. Dr. Patel diagnosed trigger finger and
metacarpophalangeal joint sprain. He prescribed medication and physical therapy. Appellant
provided additional physical therapy reports.
By decision dated January 25, 2008, the Office found that the work activities occurred as
alleged. However, it denied appellant’s claim on the grounds that he did not establish that he
sustained an injury causally related to his employment activities.
On March 3, 2008 appellant filed a request for a telephonic hearing before an Office
hearing representative. He submitted additional medical evidence.
By decision dated May 6, 2008, the Office denied appellant’s request for a telephonic
hearing on the grounds that he did not submit his request within 30 days of the January 25, 2008
decision. It found that the issue in his case could equally be addressed by requesting
reconsideration and submitting additional evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that he is an “employee” within the meaning of
the Act3 and that he filed his claim within the applicable time limitation.4 The employee must
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.

2

also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant used his right hand to finger mail in the performance
of his federal duties. The issue is whether appellant established that he sustained trigger finger
as a result of his employment. The Board finds that the medical evidence is not sufficient to
establish causation.
Appellant submitted medical reports from Dr. Patel, who noted that appellant used his
hand to check mail at work and that he experienced gradual pain in his right hand which was
exacerbated by repetitive grasping or movement. Dr. Patel diagnosed trigger finger and
metacarpophalangeal joint sprain, however, he failed to address the cause of the injury. He did
not explain how grasping or fingering mail would cause or contribute to the diagnosed trigger
finger condition. Thus, these reports are insufficient to establish that appellant sustained a workrelated injury. Dr. Patel failed to opine on the cause of appellant’s trigger finger.8

5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
8

A physician’s report that does not address causation is of little probative value. See Robert Broome, 55 ECAB
339 (2004); Linda I. Sprague, 48 ECAB 386 (1997).

3

Moreover, the physical therapy reports of record are insufficient to establish causal
relationship. Physical therapists are not included in the definition of a physician under 5 U.S.C.
§ 8101(2). Thus, these reports are also of no probative value on this issue.9
The Board finds that appellant did not submit sufficient medical evidence to establish that
he sustained a right trigger finger due to his employment duties.10
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant not satisfied with a decision of the
Office is entitled to a hearing before an Office hearing representative when the request is made
within 30 days after issuance of the Office’s decision.11 A claimant is not entitled to a hearing as
a matter of right if the request is not made within 30 days of the Office’s decision.12 The Office
has the discretion to grant or deny any request that is made after the 30-day period.13 Its
procedures require that it exercise its discretion to grant or deny a hearing when the request is
untimely or made after reconsideration under section 8128(a).14
ANALYSIS -- ISSUE 2
By decision dated January 25, 2008, the Office denied appellant’s claim. On March 3,
2008 appellant requested a telephonic hearing before an Office hearing representative. As his
request was not filed within 30 days of the January 25, 2008 decision, the Board finds that it was
untimely and appellant was not entitled to a hearing as a matter of right.15
The Office exercised its discretionary authority under section 8124 by considering
whether to grant a hearing. It found that appellant’s claim could be addressed equally well by
requesting reconsideration under section 8128 and submitting additional evidence. The only
limitation on the Office’s authority is reasonableness. The Board has held that it is an
appropriate exercise of such discretion to apprise an appellant of the right to further proceedings
9

Under section 8101(2), the definition of physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2). See also Jerre R. Rinehart, 45 ECAB 518 (1994); Thomas R. Horsfall, 48 ECAB 180 (1996).
10

Subsequent to the issuance of the Office decision, appellant submitted additional evidence. As this evidence
was not previously submitted to the Office for consideration prior to its decision of January 25, 2008 it represents
new evidence which cannot be considered by the Board in the current appeal. The Board’s jurisdiction is limited to
reviewing the evidence that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c). See also
Mary A. Ceglia, 55 ECAB 626 (2004).
11

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

12

20 C.F.R. § 10.616(b).

13

Id. See Hubert Jones, Jr., 57 ECAB 467 (2006); André Thyratron, 54 ECAB 257 (2002).

14

See Teresa M. Valle, 57 ECAB 542 (2006); Henry Moreno, 39 ECAB 475 (1988).

15

The Board has held that section 8124(b)(1) is unequivocal in setting forth the limitation in requests for
hearings. See R.T., 60 ECAB ___ (Docket No. 08-408, issued December 16, 2008).

4

under the reconsideration provisions of section 8128.16 There is no evidence to establish that the
Office abused its discretion in denying appellant’s request for a hearing. The Board finds that
the Office properly denied appellant’s request for a telephonic hearing.
CONCLUSION
The Board finds that appellant did not establish that he sustained a right finger injury in
the performance of duty. Further, the Board finds that the Office properly denied appellant’s
request for a telephonic hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the May 7 and January 25, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

See André Thyratron, supra note 13.

5

